DETAILED ACTION
Claims 1, 11, and 19 are independent claims.
Claims 1-20 are pending in this application and presenting for examination.

Information Disclosure Statement
Applicant’s Information Disclosure Statements filed on 12/19/2018 has been acknowledged and recorded.  See attached forms PTO-1449, MPEP 609.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea; and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
As an initial matter, claims 1-20 are directed to determining whether to use only one of the cost models to estimate execution of the database queries and based on the determination using one or two of the models to estimate the cost of the execution of the queries, which fall under the subject matter categories may be ineligible for patent 
Regarding independent claim 1, the claim recites: “…determine whether to use only one of multiple cost models to estimate the cost of execution of at least a part of one or more database queries by a first one of multiple database systems;” “use only one the multiple cost models to estimate the cost of execution of at least a part of the one or more database queries when the determining to use only one of multiple cost models to estimate the cost of execution of at least a part of the one or more database queries by a first one of the multiple database systems;” and “use at least two of the multiple cost models to estimate the cost of execution of at least a part of the one or more database queries when the determining determines not to use only one of multiple cost models to estimate the cost of execution of the one or more database queries by a first one of the multiple database systems,”  as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mentally concepts performed in the human mind (e.g., an observation, evaluation, judgment, option, etc.), which falls within the “Mental Processes” grouping of abstract ideas (see MPEP 2106.04(a)(2)).  
Furthermore, the claim recites: “use only one the multiple cost models to estimate the cost of execution of at least a part of the one or more database queries when the determining to use only one of multiple cost models to estimate the cost of execution of at least a part of the one or more database queries by a first one of the multiple database systems;” and “use at least two of the multiple cost models to estimate the cost of execution of at least a part of the one or more database queries 
Claim 1 further recites additional element(s) of using “one or more processors” and memory” to perform the above indicated “determining whether to use only one of multiple cost models to estimate the cost of execution…”, and “use only one the multiple cost models” and “use at least two of multiple cost models” to “estimate the cost of execution” based on the determination, which do not integrate the claim into a practical application. The memory and processor(s) recited at a high-level of generality for performing a generic computer function (see Mayo, 566 U.S. AT 84) such that it amounts no more than mere instructions to apply the exception using a generic computer component to perform estimation the cost of execution as the above indication. 
As discussed above with respect to integration of the abstract idea into a practical application, the one or more processors and the memory are the generic computer components that are well-understood, routine, conventional activity amount to no more than implementing the abstract idea with a computerized system. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, there is no indication that the combination of 
Similar analysis to independent claims 11 (method) and 20 (medium storing at least executable computer code illustrated as programmatic instructions being executed by processor(s)), respectively.

Claims 2-10, 12-18, and 20 depend on independent claims 1, 11, and 19 including all the limitations of claims 1, 11, and 19. Therefore, claims 2-10, 12-18, and 20 recite the same abstract idea of determination determining cost models to estimate the cost of execution as being performed in the mental process(es) and mathematical estimates, and the analysis must therefore proceed to Step 2A, Prong 2.
Claim 2 recites “wherein the using the least two of the multiple cost models to estimate the cost of execution of the at least part of the one or more database queries further comprises: using a first cost model to estimate the cost of a first one of multiple database operations …; and 24Teradata Corporation Docket Number 17-1032 using a second cost model to estimate the cost of a second one of multiple database operations …, wherein the first one of multiple database operations is different from the second one of multiple database operations”. The claim language as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mathematical estimates which do not to amount significantly more than the judicial exception as abstract idea grouping as “Mathematical Concepts”.  Furthermore, the addition limitation “wherein the first one of multiple database operations is different from the second one of multiple database operations,” represents as the generic logical operations that are Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
	
Claim 3 recites “wherein the using the least two of the multiple cost models to estimate the cost of execution of the at least part of the one or more database queries further comprises: using at least a first cost model and a second cost model of the multiple cost models to estimate the cost of execution a first one of multiple database operations defined for the first one of the multiple database systems…” which is not integrated into a practical application. The claim language as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mathematical estimates which do not to amount significantly more than the judicial exception as abstract idea grouping as “Mathematical Concepts”.  Furthermore, the language of “… to determine at least first and second cost estimates for the first one of multiple database operations determined respectively by using the first and second cost models,” which represents the mental process falling in the “Mental Processes” grouping of abstract idea.


Claim 4 recites “wherein the determining of the first and second cost estimates for the first one of multiple database operations further comprises: using a different physical operators or implementations of the first one of the multiple database operations for each one of the first and second cost models,” which is directed towards the abstract idea and does not amount to significantly more. the claim language “physical operators or implementations” of the “database operations” represents as the generic computing components that are well-understood, routine, conventional activity amount to no more than implementing the abstract idea.  Mere instructions to apply an exception using at least generic computer component cannot provide an inventive concept which represents an insignificant extra solution activity to a skill artisan in the relevant technical field, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 5 recites “wherein the determining of whether to use only one of multiple cost models to estimate the cost of execution of at least a part of one or more database …25Teradata Corporation Docket Number 17-1032 a determined or pre-determined desired time for obtaining cost estimations of the cost of execution of at least a part of one or more database queries, and availability of cost information needed to initiate estimating the cost of execution of at least a part of one or more database queries, “ which is directed towards the abstract idea and does not amount to significantly more. The “determined or pre-determined desired time…,” as drafted, is mental process, which falls in the “Mental Processes” grouping of abstract idea. In addition, the language of “…whether the first one of the multiple database systems is an open or closed system, whether the first one of the multiple database systems is more of an open than a closed system,…” represents as the generic computing components that are well-understood, routine, conventional activity amount to no more than implementing the abstract idea.    
   The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 6 recites “wherein … further configured to: determine whether to switch between a single cost estimation mode and a hybrid cost estimation mode,..” which is directed towards the abstract idea and does not amount to significantly more. The “determined or pre-determined desired time…,” as drafted, is mental process, which falls in the “Mental Processes” grouping of abstract idea.  In addition, the language of in the single cost estimation mode, only one of the multiple cost models is used to estimate the cost of execution of at least a part of the one or more database queries, and wherein in the hybrid cost estimation mode, at least two of the multiple cost models are used to estimate the cost of execution of at least a part of the one or more database queries,…” which is not integrated into a practical application. The claim language provides only further definition of “the single cost estimation mode” and “the hybrid cost estimation mode”, which are directed towards the abstract idea and does not amount to significantly more. The additional element, e.g., “the one or more processors”, represents as the generic computer components that are well-understood, routine, conventional activity amount to no more than implementing the abstract idea.

Claim 7 recites “wherein …are further configured to: obtain a cost profile; and use the cost profile to make the determining of whether to use only one of multiple cost models to estimate the cost of execution of at least a part of one or more database queries …”. The claim language, as drafted, is mental process and mathematical estimate, which falls in the “Mental Processes” and “Mathematical Concepts” grouping of the abstract idea. 
The additional element, e.g., “the one or more processors”, represents as the generic computer components that are well-understood, routine, conventional activity amount to no more than implementing the abstract idea via “multiple database systems”.  Mere instructions to apply an exception using at least generic computer component(s) cannot provide an inventive concept which represents an insignificant Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  

Claims 8 recites “wherein …are further configured to: initiate a training phase to calculate the cost of execution of at least a part of one or more database queries by a first one of multiple database systems by at least providing one more scripts to be executed remotely…,”. The claim language, as drafted, is initiated mathematical calculation, which falls in the “Mathematical Concepts” grouping of the abstract idea.  The additional element, e.g., “the one or more processors”, represents as the generic computer components that are well-understood, routine, conventional activity amount to no more than implementing the abstract idea via the “multiple database systems”.  Mere instructions to apply an exception using at least generic computer component(s) cannot provide an inventive concept which represents an insignificant extra solution activity to a skill artisan in the relevant technical field, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  

Claims 9 recites “wherein …are further configured to: initiate a tuning phase to determine whether to change the cost profile by at least comparing the calculated cost of the execution of at least a part of one or more database queries…” which is not integrated into a practical application. The claim language, as drafted, is initiated mentally processes, which falls in the “Mental Processes” grouping of the abstract idea.  The additional element, e.g., “the one or more processors”, represents as the generic computer components that are well-understood, routine, conventional activity amount to Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  

Claim 10 recites “wherein the multiple cost models include a logical-operation costing model and sub-operation costing model” which is not integrated into a practical application. The claim language provides only further definition of “the multiple cost models”, which is directed towards the abstract idea and does not amount to significantly more because “a logical-operation costing model and sub-operation costing model” represents as the generic computer components that are well-understood, routine, conventional activity amount to no more than implementing the abstract idea.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding dependent claims 12-18 and 20, the claims are essentially the same or at least similar recitation as dependent claims 2-10 except that they set forth the claimed invention as a method and non-transitory computer readable medium rather than a device respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of dependent claims 12-18 and 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Snodgrass et al., US Pub. No. 20040117359 (hereinafter as “Snodgrass”) in view of Brobst, US Pub. No. 20060136396 (hereinafter as “Brobst”).
Regarding claim 1, Snodgrass teaches: a device, comprising: 
memory; (pars. [0053 and 80], e.g., “memory”) and 
one or more processors configured to: (par. [0025], e.g., “processor”)
access the memory; (par. [0053])
determine whether to use only one of multiple cost models to estimate the cost of execution of at least a part of one or more database queries by a first one of multiple database systems; (figs. 6 and 10 as shown the multiple cost models (e.g., cost formulas and/or query plans) to estimate the cost of the execution, see pars. [0007] “…selection of query plans in order to even further optimise the cost-efficiency”, wherein the “selection of query plans… to optimize…” is interpreted as determination is used/made one of the multiple cost models, [0011] “…Costing is used to determine where to process certain operations…”,  [0014] “queries” flow through the database system (DBMS), and the “corresponding cost formulas”=cost models, [0016] “…estimating the cost in processing resources according to each said query plan, means for selecting, according to a criteria, which query plan to be used when processing a query, said criteria being based on the result from said cost calculating means.”, [0028] “…determines cost factors for the cost formulas used by the optimizer. Of the plans generated, the one with the best estimated performance is chosen for execution …” and [0038] “the middleware optimizer uses "generic" cost formula for the DBMS join algorithm (see Section 3.1)”, and [0040-41] “Statistic and Cost Formulas” and “the various DBMSs”, and [0123-124]. Since the claim does not require particular cost “models”; hence, the cost “formulas” and “query plans”, which associates to the cost for executing database queries as known by a skilled artisan as broadest reasonable interpretation. see MPEP 2111 – Claim Interpretation)
use only one the multiple cost models to estimate the cost of execution of at least a part of the one or more database queries when the determining to use only one of multiple cost models to estimate the cost of execution of at least a part of the one or more database queries by a first one of the multiple database systems; (see algorithms in pars. [0007, 11, 38] disclose “use” one of the cost formulas/query plans as explained above for broadly interpreted as use one of cost models (see MPEP 2111), and [0058 and 62] e.g., cost model uses estimating the predicates “OR” and “AND” are logical operators/operations, [0078 and 80-81], e.g., computing/estimating cost for “COUNT” aggregate, “MIN or AVG”, as high/logical operation, pars. [0086] and [0140-141] determining/selecting the Plan 2 rather Plan 1 because “where Plan 2 is already better than Plan 1, wherein the “plans” are interpreted as the models)
use at least two of the multiple cost models to estimate the cost of execution of at least a part of the one or more database queries when the determining determines not to use only one of multiple cost models to estimate the cost of execution of the one or more database queries by a first one of the multiple database systems. (see algorithm in pars. pars. [0007, 11, 38] disclose “use” one of the cost formulas/query plans as explained above for broadly interpreted as use one of cost models (see MPEP 2111), and [0058 and 62] such that two of cost estimation/calculation based on the logical (e.g., AND, OR) and “aggregation”, merger-sort operations pars. [0131-133] such that the next three plans also assign temporal join to the middleware, e.g., Plan 2, Plan 3 and Plan 4, wherein the “plans” are interpreted as the models.  ***Examiner’s notes: since the claim does not require particular “cost models”; hence, cost formulas and query plans, which relate to the cost of execution in database system, of Snodgrass should be matched as broadest reasonable interpretation. See MPEP 2111 – Claim Interpretation)
	Snodgrass discloses DBMS and DBMSs for processing the input query/queries (fig. 1 and pars. [0022] and [0097]). However, Snodgrass does not explicitly teach: “the one or more database queries by a first one of the multiple database systems” 
the one or more database queries by a first one of the multiple database systems” (fig. 1 and pars. [0017] “…The database system 100 includes a relational database management system (RDBMS)… Other types of database systems, such as object-relational database management systems (ORDBMS)...” connecting via network remotely, and [0025-26])
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Brobst would have provided Snodgrass with the various database systems remotely connecting via network to optimize the queries with calculating/estimate costs correspond the query plans for execution by plurality database systems (e.g., a relational database management system (RDBMS)… Other types of database systems, such as object-relational database management systems (ORDBMS)…) (Brobst: fig. 1 and pars. [000016-19]).

	
Regarding claim 2, Snodgrass teaches: wherein the using the least two of the multiple cost models to estimate the cost of execution of the at least part of the one or more database queries further comprises: 
using a first cost model to estimate the cost of a first one of multiple database operations defined for the first one of the multiple database systems; (fig. 5-8 and 10 as shown the cost model to estimate the cost of the at least one (e.g., Join) of the multiple data operations (e.g., Join, Sort, Merge, Filter, etc.; pars. [0014-16] and [0043-46] disclose using the cost formula(s)=model to estimate the cost of the database operators/operations, and “different formats in the various DBMSs”) and  24Teradata Corporation Docket Number 17-1032 
using a second cost model to estimate the cost of a second one of multiple database operations defined for the first one of the multiple database systems, wherein the first one of multiple database operations is different from the second one of multiple database operations (similar implementing to the “second” from the “first” as disclosed in fig. 5-8 and 10: the cost model to estimate the cost of the at least one (e.g., Join) of the multiple data operations (e.g., Join, Sort, Merge, Filter, etc.; pars. [0014-16] and [0043-46] disclose using the cost formula(s)=model to estimate the cost of the database operators/operations, and “different formats in the various DBMSs”).  

Regarding claim 3, Snodgrass teaches: wherein the using the least two of the multiple cost models to estimate the cost of execution of the at least part of the one or more database queries further comprises: 
using at least a first cost model and a second cost model of the multiple cost models to estimate the cost of execution a first one of multiple database operations defined for the first one of the multiple database systems to determine at least first and second cost estimates for the first one of multiple database operations determined respectively by using the first and second cost models (see algorithm in fig. 6 as shown different cost formulas/models, pars. [0043-46] disclose using the cost formula(s)=model to estimate the cost of the database operators/operations, and “different formats in the various DBMSs” and [0131-133] such that the next three plans also assign temporal join to the middleware, e.g., Plan 2, Plan 3 and Plan 4).  

Regarding claim 4, Snodgrass teaches: wherein the determining of the first and second cost estimates for the first one of multiple database operations further comprises: 
using a different physical operators or implementations of the first one of the multiple database operations for each one of the first and second cost models (pars. [0085-87] “Other Operations”, e.g., join, merge, sort, etc., [0096-97], “operations”, “different DBMSs”).  

Regarding claim 5, Snodgrass teaches: wherein the determining of whether to use only one of multiple cost models to estimate the cost of execution of at least a part of one or more database queries by a first one of the multiple database systems is made at least based on one or more of the followings: 
whether the first one of the multiple database systems is an open or closed system, whether the first one of the multiple database systems is more of an open than a closed system, 25Teradata Corporation Docket Number 17-1032a determined or pre-determined desired time for obtaining cost estimations of the cost of execution of at least a part of one or more database queries, and availability of cost information needed to initiate estimating the cost of execution of at least a part of one or more database queries. (pars. [0061-65] disclosed determining the desired time for obtaining cost estimations for execution query, [0060] the statistics cost information is available from the DBMS for sufficient to initiate estimate cost, and [0068-69])  

Regarding claim 6, Snodgrass teaches: wherein the one or more processors are further configured to: 
determine whether to switch between a single cost estimation mode and a hybrid cost estimation mode (pars. [0110] “switch” the order and [0157] “change data model” which are interpreted as the “switch” between the modes, [0086-88] selection of estimating based on the “join”, “algebraic”, “temporal” operations as the single cost estimation mode, and pars. [0058 and 62] e.g., determining types of cost estimation as logical (e.g., AND, OR) and “aggregation” operations), wherein in the single cost estimation mode, only one of the multiple cost models is used to estimate the cost of execution of at least a part of the one or more database queries (pars. [0086-88] “join”, “algebraic”, “temporal” operations as the single cost estimation mode), and wherein in the hybrid cost estimation mode, at least two of the multiple cost models are used to estimate the cost of execution of at least a part of the one or more database queries (e.g., determining types of cost estimation as logical (e.g., AND, OR) and “aggregation”, merger-sort operations, see pars. [0058 and 62]) 
***Examiner’s notes: the claim limitations are disclosed/defined in the Applicant’s specification, pars. [0034-35] “… a hybrid mode, a first cost model 106A (e.g., “Logical-Op costing” model) can be used to estimate the cost of execution of one or more database operations DBOPi (e.g., an “aggregation” database operation) … and a second cost model 106B (e.g., a “Sub-op Costing” model)…”

Regarding claim 7, Snodgrass and Brobst teach: wherein the one or more processors are further configured to: 
obtain a cost profile; (Snodgrass: fig. 1: “Cost Estimator” as presents the cost profile; Brobst: fig. 2: the “Query Execution Log” is interpreted as the cost profile with the information of the initial/actual costs corresponding with the query plans for query execution, and par. [0033]) and 
use the cost profile to make the determining of whether to use only one of multiple cost models to estimate the cost of execution of at least a part of one or more database queries by a first one of multiple database systems (Snodgrass: fig. 1: “Cost Estimator” as interpreted as the cost profile, see in par. [0028] “…Estimator component determines cost factors for the cost formulas used by the optimizer. Of the plans generated, the one with the best estimated performance is chosen for execution …”; Brobst: fig. 2: the “Query Execution Log” is interpreted as the cost profile with the information of the initial/actual costs corresponding with the query plans for query execution).  

Regarding claim 8, Snodgrass teaches: wherein the one or more processors are further configured to: 
initiate a training phase to calculate the cost of execution of at least a part of one or more database queries by a first one of multiple database systems by at least providing one more scripts to be executed remotely by the first one of multiple database systems (fig. 10 as shown the provided scripts to be executed/calculating the cost of query execution as known by a skilled artisan, pars. [0028] “Optimization occurs in two phases. Initially, a set of candidate algebraic query plans is produced… Next, the optimizer considers in more detail each of these plans. For each algebraic operation in a plan, it assumes that each of the algorithms available for computing that operation is being used, and it estimates the consequent cost of computing the query. This way, one best physical query execution plan, where all operations are specified by algorithms, is found for each original candidate plan. To enable this procedure, the Statistics Collector component obtains statistics on base relations and attributes from the DBMS catalog and provides them to the optimizer. The Cost Estimator component determines cost factors for the cost formulas used by the optimizer. Of the plans generated, the one with the best estimated performance is chosen for execution …”, where the “two phases” embedded the training phase during the calculating the cost, and further [0038] and [0078], e.g., providing “code”=scripts).  

Regarding claim 9, Brobst teaches: wherein the one or more processors (par. [0043]) are further configured to: 
initiate a tuning phase to determine whether to change the cost profile by at least comparing the calculated cost of the execution of at least a part of one or more database queries by the first one of multiple database systems with actual cost of the execution of at least a part of one or more database queries by the first one of multiple database systems (pars. [0034] “…determines whether the actual costs differ from the expected costs…”, fig. 4 elements 440 and 450 shown the comparing algorithm of the actual costs and expected/calculated costs for execution query).  

Regarding claim 10, Snodgrass teaches: wherein the multiple cost models include a logical-operation costing model (pars. [0058 and 62] e.g., estimating the predicates “OR” and “AND” are logical operators/operations, [0078 and 80-81], e.g., computing/estimating cost for “COUNT” aggregate, “MIN or AVG”, as high/logical operation) and sub-operation costing model (pars. [0086] e.g., sort-merge, projection as physical/lower operation as sub-operation. ***Examiner’s notes:  the claim limitations are disclosed/defined in the Applicant’s specification, par. [0032]).

Claims 11-20 are rejected in the analysis of above claims1-10; and therefore, the claims are rejected on that basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009.  The examiner can normally be reached on M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jessica N Le/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169